 



Exhibit 10.1
Retirement Agreement
Mr. Gerald R. Johnson, Jr.
310 Leonard Street NW
Grand Rapids, Michigan 49504
Dear Jerry,
     This Retirement Agreement (this “Agreement”) is among you, Mercantile Bank
Corporation (“MBC”), and Mercantile Bank of Michigan (“MBM”), and sets forth the
agreement among us relating to your retirement from MBC, MBM, and their
respective subsidiaries and affiliated companies (collectively the “Mercantile
Entities”).
1. Retirement. Your retirement as an officer and employee of all Mercantile
Entities will be effective as of the end of the day on June 30, 2007 (the
“Retirement Time”), and your resignation from all of your positions as an
officer or employee of all Mercantile Entities shall be automatically effective
as of the Retirement Time.
2. Resignation as a director. This Agreement constitutes your resignation from
the Boards of Directors of MBC, MBM and any other Mercantile Entities for whom
you serve as a director, effective as of the Retirement Time.
3. Resignation as a trustee. Unless accomplished prior to the Retirement Time,
you will resign as trustee of MBM’s 401(k) plan, and as an administrative
trustee of Mercantile Bank Capital Trust I, effective as of the Retirement Time,
and your rights and duties as trustee will be transferred to one or more
successor trustees, or as otherwise requested by MBM or MBC.
4. Payments and benefits. You, MBC and MBM have previously entered into an
Employment Agreement dated as of October 18, 2001, by and among you, MBC and
MBM, as amended by agreements dated October 17, 2002 and November 17, 2005 (your
“Employment Agreement”). In connection with your retirement, and as
consideration for your agreements, releases and waivers set forth in this
Agreement, and as payment in full of all amounts payable to you by MBC, MBM or
any of the other Mercantile Entities, you will have all of the rights to
payments and benefits that would have been provided to you under your Employment
Agreement if you had terminated your employment for “Good Reason” under
Section 8.3 of your Employment Agreement effective at the Retirement Time. These
payments and benefits are set forth in Sections 8.5 (Obligations of Employers
upon Termination without Cause or Employee’s Termination with Good Reason) and
9A (Delay in Severance Payments) of your Employment Agreement, and are subject
to the other provisions of the Employment Agreement, including Section 13
(Deductions of Taxes and Adjustments re IRC Section

 



--------------------------------------------------------------------------------



 



280G) and the last sentence of Section 19 (Entire Agreement and Regulatory
Compliance) of your Employment Agreement. Notwithstanding the provisions of this
Section above, you agree with respect to the payments and benefits provided for
in Sections 8.5(c) and (d) of your Employment Agreement as follows:
     (a) All life insurance under the MBM’s split dollar life insurance or
“BOLI” life insurance programs is excluded from Sections 8.5(c) and (d) of your
Employment Agreement, and you will receive no coverage, payments or insurance
relating to those programs.
     (b) The insurance provided under the following policies, for which you have
been paying the premiums, are excluded from Section 8.5(c) of your Employment
Agreement; however, to the extent that it is practical for you to acquire or
keep the policies, by conversion or otherwise, at your expense, and without
adversely affecting MBM or MBC, you may do so: (i) Mutual of Omaha $50,000 term
life insurance policy insuring your life, (ii) MetLife individual long term care
policy for you, and (iii) Colonial Life cancer insurance policy for you.
5. Your obligations under your Employment Agreement. This Agreement does not
eliminate or reduce any of your duties or obligations under your Employment
Agreement, or any of our rights under your Employment Agreement. Your duties and
obligations under your Employment Agreement will continue to apply, including on
and after the Retirement Time, to the same extent as if you had terminated your
employment for “Good Reason” under Section 8.3 of your Employment Agreement
effective at the Retirement Time, except that the provisions of Section 11
(Noncompetition Covenant) of your Employment Agreement are amended to read in
full as follows, which expands the duration and geographic scope of your
noncompete covenant:
“ 11. Noncompetition Covenant. From the time that the Employee’s employment with
the Employers terminates through December 31, 2009, the Employee will not be
employed by (including as an employee, independent contractor, consultant or
otherwise) or act as a director or officer of any business involving or engaged
in the business of banking within a 50-mile radius of any of the Cities of Ann
Arbor, Grand Rapids, Holland, or Lansing, Michigan, where such business engages
in soliciting, directly or indirectly, customers of the Bank.”
6. Cooperation and Transition. You agree (a) to cooperate fully in effecting a
smooth transfer of your responsibilities relating to the Mercantile Entities,
including your positions as trustee of MBM’s 401(k) plan and as an
administrative trustee of Mercantile Bank Capital Trust I, (b) to return to the
Mercantile Entities all documents, materials, records, or other things belonging
to any of the Mercantile Entities or containing proprietary information of any
of the Mercantile Entities, (c) to surrender to the Mercantile Entities all of
their property, and (d) to reconcile all of your expense accounts. You agree
that from the date of this Agreement through the Retirement Time,

2



--------------------------------------------------------------------------------



 



you will (a) diligently take all actions reasonably requested by MBC or MBM to
assist in the effective transition of customers, prospective customers, and
other business contacts of the Mercantile Entities with whom you have a
relationship, to other officers and employees of MBC or MBM, and (b) devote
substantially all of your business days to the business of MBC and MBM.
7. Comprehensive Unconditional Release. You hereby release and forever discharge
MBC, MBM, each of the other Mercantile Entities, and their respective
successors, assigns, affiliates, shareholders, directors, officers, trustees,
administrators, employees, agents, subcontractors, consultants, representatives,
and heirs (hereinafter collectively referred to as the “Released Persons”) from
any and all claims, demands, actions, causes of action, lawsuits, liabilities,
interest, attorney’s fees, damages, losses, expenses or costs of any and every
nature whatsoever, expressly or impliedly that you may have had or do have as of
the date of execution of this Agreement, including any claims that are known or
unknown that may have been asserted by you or on your behalf against any of the
Mercantile Entities or any of the other Released Persons, or involving any other
matter relating to your employment or prospective employment, or position as an
officer, director or trustee. This includes, but is not limited to, releasing
any and all claims that you may have under the Michigan Elliott-Larsen Civil
Rights Act, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, and the Michigan Persons With Disabilities
Civil Rights Act, and all other relevant state and Federal statutes. You agree
that you will not seek, apply for, or accept employment with any of the
Mercantile Entities without the written approval of an executive officer of MBC.
This Section shall not be deemed to waive or release (a) any of your rights to
payments or benefits provided for in this Agreement, including Section 4 of this
Agreement, (b) any rights you may have to the return of the principal or
interest on any deposits that you may have with MBM, in accordance with the
terms of the deposit, (c) any rights you may have to indemnification or
reimbursement or any limitation of liability applicable to you under the
Articles of Incorporation or Bylaws of any of the Mercantile Entities and any
rights you may have under any directors and officers liability insurance policy
purchased by any of the Mercantile Entities, or (d) any persons, other than
Mercantile Entities or their directors, officers, trustees, employees or
counsel, from any claims, demands, actions, causes of action, lawsuits,
liabilities, interest, attorney’s fees, damages, losses, expenses or costs, that
are totally unrelated to any of the Mercantile Entities, or their business, or
your service or the termination of your service as a director, officer, trustee
or employee of any of the Mercantile Entities.
     You agree, promptly upon request by MBC or MBM, to execute an additional
release of claims satisfactory to MBC and MBM after the Retirement Time, in
order to continue to receive payments under this Agreement. The additional
release shall cover substantially the matters referred to in this Section above
through the Retirement Time.

3



--------------------------------------------------------------------------------



 



8. Full Review and Knowing and Voluntary Agreement. You acknowledge and agree
that:
     (a) You have been given the opportunity to fully review this Agreement,
have thoroughly reviewed it, fully understand its terms and knowingly and
voluntarily agree to all of its provisions including, but not limited to, the
release set forth above.
     (b) You are receiving additional consideration for signing this Agreement,
that you are not otherwise entitled to, including the payments and benefits
provided for in Section 4 of this Agreement.
     (c) You have been provided up to twenty-one (21) days to consider whether
to sign this Agreement and that such period is a reasonable time for your
consideration of this Agreement.
     (d) MBC and MBM have advised you to consult with an attorney regarding this
Agreement, and that you either consulted with an attorney regarding this
Agreement or have intentionally chosen not to exercise your right to consult
with an attorney regarding this Agreement.
     (e) If this Agreement is executed prior to the expiration of the twenty-one
(21) day period that you were given to consider this Agreement, such execution
was knowing and voluntary, your preference to do so, and without coercion from
MBC, MBM or any other person.
9. Seven Day Revocation Period. You have the right to revoke this Agreement for
a period of seven (7) days following the date of your signing this Agreement.
You may revoke this Agreement by providing written notice of your revocation of
this Agreement to the President, the Secretary or the Human Resource Director of
MBM before expiration of the revocation period. This Agreement is not effective
or enforceable until the seven day revocation period has expired.
10. Applicable Law and Severability. This Agreement shall be governed by the
laws of the State of Michigan. If, for any reason, any provision of this
Agreement is unenforceable, the remainder of this Agreement shall nonetheless
remain binding and in effect.

4



--------------------------------------------------------------------------------



 



11. Entire Agreement. This Agreement and your Employment Agreement constitute
the entire agreement among you, MBC and MBM regarding the subject matter of this
Agreement, and no amendment, deletion, addition, modification, or waiver of any
provision of this Agreement shall be binding or enforceable unless in writing
and signed by you, and on behalf of MBC and MBM by an authorized officer. This
Agreement, together with your Employment Agreement, supersede all prior
agreements and arrangements among you, MBC and MBM, or among you and any other
Mercantile Entities, regarding the subject matter of this Agreement. No promises
or representations have been made or relied upon apart from those expressly
stated in this Agreement.
12. Arbitration. Except as provided in Section 12 of your Employment Agreement,
any dispute arising out of this Agreement or your Employment Agreement, or any
claimed breach, shall be exclusively resolved by binding arbitration in Grand
Rapids, Michigan, and in accordance with the rules of the American Arbitration
Association. Upon request of any party, the dispute, controversy or alleged
breach shall be submitted to binding arbitration employing the following
procedure. MBC or MBM, and the Employee, shall each select one person not
related or affiliated to the selecting party to serve as an arbitrator, and the
selection shall be made within thirty (30) days after the written request for
arbitration. The two arbitrators selected shall choose a third independent
arbitrator. The three selected arbitrators shall notify the parties of the date,
time and place of the arbitration hearing. A decision shall be rendered within
thirty (30) days after the arbitration hearing. The cost of the arbitrators and
the arbitrators’ fees shall be shared equally by (a) MBC and MBM, or either of
them, paying half, and (b) you paying the other half; provided, however, that
the arbitrators in their sole discretion may allocate costs and fees solely to
one of the parties to the arbitration if the arbitrators believed that the cause
for the dispute, controversy or alleged breach was without merit or was caused
solely by the unreasonable acts or omissions of the non-prevailing party or
parties, as determined by the decision of the arbitrators. Each party shall be
responsible for attorneys and experts engaged by the party on its or his behalf.
A decision of two of the three arbitrators shall be determinative. Any decision
rendered by arbitration shall be final, conclusive and binding and any party may
obtain a judgment on the arbitration decision by submitting the arbitration
decision to a circuit court in the State of Michigan.
13. Headings. The Paragraph headings in this Agreement are for reference
purposes only and shall not be deemed to be part of this Agreement or to affect
the meaning or interpretation of this Agreement.

5



--------------------------------------------------------------------------------



 



     Please read carefully. This Agreement includes a release of all known and
unknown claims.
     Please confirm your agreement to the above by signing and returning to MBC
or MBM a copy of this Agreement, in which case this will become a legally
binding agreement among MBC, MBM and you, subject only to your right to revoke
this Agreement as provided for in Section 9 of this Agreement.

                  MERCANTILE BANK CORPORATION     
 
           
 
  By:   /s/ Michael H. Price    
 
           
 
      Michael H. Price    
 
      President and Chief Operating Officer    
 
                Dated: May 24, 2007    
 
                MERCANTILE BANK OF MICHIGAN    
 
           
 
  By:   /s/ Michael H. Price    
 
           
 
      Michael H. Price
President and Chief Executive Officer    
 
                Dated: May 24, 2007    

I Agree to the above.

         
     /s/ Gerald R. Johnson, Jr.
 
          Gerald R. Johnson, Jr.
        

Dated: May 24, 2007

6